Citation Nr: 0717898	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran had active honorable service from June 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not 
result in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by a VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for the veteran's PTSD, currently 
service-connected at 50 percent disabling.  The Board notes 
that the veteran's claim was received in May 2004.  Later 
that month, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertains to the 
claim, and he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the June 2003 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

It is noted that the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a September 2004 rating 
decision, the RO granted service connection for PTSD at 50 
percent disabling, and the issue on appeal concerns the claim 
of entitlement to a higher evaluation for this now service-
connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in 
September 2004 rating decision and assigned an initial 
50 percent disability rating effective April 22, 2004 (date 
of claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's January 2005 notice of disagreement (NOD), 
the claimant took issue with the initial 50 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess/Hartman v. 
Nicholson; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a March 2005 statement of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

In August 2004, the veteran was afforded a VA examination.  
During the interview, the veteran related several traumatic 
experiences while in active service in Vietnam.

The examiner described the veteran as "well-developed," 
"well-nourished," and "neatly dressed and groomed."    
"Limited eye contact" and "decreased psychomotor activity" 
were noted, though the veteran did not exhibit "abnormal 
involuntary movement."  His speech was soft, but normal in 
rate, "logical, coherent, and sometimes monotonous."  
Restricted, dysphoric affect was noted.  The veteran's 
thought process was goal-directed, and his thought content 
was "notable for frustration with continued psychological 
symptoms, although he has noticed some improvement with the 
current regimen."  The examiner went on to state that, 
"Cognition is grossly intact," and "Judgment and insight 
are fair."

The veteran denied any suicidal or homicidal ideation.  He 
also denied auditory or visual hallucinations.  He described 
his mood as depressed.

As for PTSD symptoms, the veteran reported "distressing 
recollection of service memories" when awake and asleep.  
According to the veteran, the Iraq war exacerbated these 
thoughts.  The veteran avoided discussing his military 
experience, would not watch war movies, and felt isolated and 
detached.  Problems sleeping, decreased attention and 
concentration, and hypervigilance were reported.

The veteran was married to his third wife.  According to him, 
his prior marriages dissolved due to his social isolation.  
He attested that his wife, at the time of the interview, was 
"strongly considering" leaving him unless the veteran 
showed signs of improvement.  The veteran had a history of 
alcohol abuse, but he had been sober for 20 years.  He was 
employed as a truck driver which he had done for 15 years;  
prior to that, he worked in construction.

At the time of the interview, the veteran was taking Prozac 
and trazodone for his symptoms.

The examiner diagnosed the veteran with PTSD.  Ultimately, 
the examiner assessed the veteran as having a Global 
Assessment of Functioning (GAF) score of 55, labeling the 
veteran's PTSD as chronic and moderate.

In October 2004, a VA outpatient report noted that the 
veteran was diagnosed with PTSD and depression.  The veteran 
reported that he went to work each day, but that the business 
would most likely close in the winter.  

During the interview, the veteran was "oriented, 
cooperative, and pleasant."  His affect was flat, his mood 
was "subdued," but the veteran claimed to be doing "a 
little bit better" on his medication.  He still complained 
of a sleep disorder.

The examiner increased the dosage of the veteran's two 
prescriptions.

Another outpatient report was recorded in January 2005.  At 
that time, the veteran's chief complaint was forgetfulness.  
He stated that he often forgot conversations, but that he did 
not get lost when driving.  At the time, the veteran was 
dressed appropriately and he looked his stated age.  "His 
affect was appropriate," and the examiner noted that the 
veteran was "smiling at times."  The veteran was on 
unemployment, but that was due to the winter closing of his 
company.  Sleep problems were again noted.  

In the veteran's January 2005 notice of disagreement (NOD), 
he claimed that his condition met the criteria for a 70 
percent rating.  He noted his concentration difficulties, 
bouts of depression, social detachment, poor sleep, 
frustration, and hypervigilance.

The March 2005 SOC continued the veteran's 50 percent rating, 
stating, "Memory problems warrant continuation of the 
current 50 percent evaluation."

Law and Regulations

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

When analyzing claims for PTSD, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


Discussion and Analysis

In the present case, the veteran has been assigned a 50 
percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  

The veteran does not have occupational impairment to a degree 
that would warrant a 70 percent rating.  Though his job 
provided an isolated existence, the veteran showed up for 
work each day (during the time of year when the business was 
open), and, despite his reported lack of concentration, he 
did not report getting lost during work.  No homicidal or 
suicidal ideation was ever reported, and no obsessional 
rituals were noted.  There are no reports of obscure or 
illogical speech.  In fact, in August 2004, his speech was 
described as logical and coherent.  Although the veteran 
reported occasional intrusive memories of Vietnam, near-
continuous panic symptoms were not noted.  Violent outbursts 
were not noted.  The veteran was oriented during the October 
2004 interview, and the veteran's adequate personal 
appearance and hygiene were noted at each interview.

Though significant social impairment may exist, as the 
veteran was in his third marriage at that time of the August 
2004 VA examination, the veteran was still married and it was 
not noted that the veteran lived alone.  The veteran 
mentioned feelings of detachment during the August 2004 and 
January 2005 interviews; however the VA examiner indicated 
only a "moderate" level of PTSD and assigned a GAF of 55.  
As noted above, a GAF score in that range reflects moderate 
difficulty of social functioning.  Even if the veteran's 
social impairment was more severe than his GAF rating would 
suggest, the veteran has not met any of the additional 
criteria to warrant a rating in excess of 50 percent.

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


